DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/21/19 was filed after the mailing date of the Claims on 2/21/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Clark [US 2019/0109713].
As per claim 1:	Clark, et al. teach an apparatus, comprising: 
a communications interface; [Clark: 0127]
a memory storing instructions; and [Clark: 0008]
at least one processor coupled to the communications interface and the memory [Clark: 0008], the at least processor being configured to execute the instructions to: 
obtain transaction information characterizing an exchange of data, the transaction information comprising parameter data and additional content associated with the data exchange, and the transaction information being structured in accordance with a first format; [Clark: 0008, 0049; receiving a network packet via the communication pathway, the network packet comprising: (a) information; and (b) an encrypted parameter; iii) verifying that the received information is an authorized communication from a process operating on the authorized computing device, comprising: comparing a decrypted form of the parameter with a preconfigured identifier for the process to confirm that the process is an authorized process. The claimed “first format” can be given the broadest reasonable interpretation (BRI) as any non-specific format; as the claim language did not explicitly define the first format. Thus, the first format can broadly be in the form of encryption or a pre-established or known format. More examples on para 0110]
 based on the transaction information, generate (i) first data that includes at least a portion of the additional content and (ii) second data that includes at least a portion of the parameter data, the first data being accessible at a first computing system, the second data being formatted in accordance with a second format; [Clark: 0136; The claimed “second format” can be given the broadest reasonable interpretation (BRI) as any non-specific format; as the claim language did not explicitly define the second format. Thus, the second format may be a different or variation to the first format per se. As such, the second format can broadly be in the form of another format, or decrypted (as oppose to encryption) format, or simply in terms of stored data (to compare with a first format). See examples on para 0035-0036, 0049, 0075]
generate and transmit, via the communications interface, a first signal that includes the first data to a peer computing system, the first signal causing the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger, the distributed ledger being accessible at the first computing system; and [Clark: 0078, 0103]
generate and transmit, via the communications interface, a second signal that includes the second data to a second computing system, the second signal causing the second computing system to execute the data exchange in accordance with at least the portion of the parameter data. [Clark: 0082-0083; second data to a second computing system as the device that verifies the received information, thus, occurrence of data exchange from one device to another device. More examples on para 0113-0114, 0729]
As per claim 2:  Clark: 0714; discussing the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, a third signal from a device that includes the transaction information, the transaction information being generated by an application program executed at the device.
As per claim 3:  Clark: 0714; discussing the apparatus of claim 1, wherein: the parameter data comprises a value of one or more parameters that characterize the data exchange; and the additional content comprises at least one of an element of digital content associated with the data exchange or advice data characterizing the execution of the data exchange.

As per claim 5:  Clark: 0695, 0707; discussing the apparatus of claim 4, wherein the at least one processor is further configured to execute the instructions to: load mapping data from the memory, the mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format; and generate the second data based on an application of the mapping data to at least the portion of the parameter data.
As per claim 6:  Clark: 0695; discussing the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to: load, from the memory, accessibility data associated with the first computing system; and determine that the portion of the additional content is accessible to the first computing system based on the loaded accessibility data.
As per claim 7:  Clark: 0104-0107; discussing the apparatus of claim 6, wherein the at least one processor is further configured to execute the instructions to: determine, based on the loaded accessibility data, that portions of the parameter data and the additional content are accessible to a third computing system; encrypt the portions of the parameter data and the additional content based on a public cryptographic key associated with the third computing system; and generate and transmit, via the communications interface, a third signal to the peer computing system that includes the [Clark: 0717]
As per claim 8:  Clark: 0119, 0713; discussing the apparatus of claim 1, wherein: the at least one processor is further configured to execute the instructions to: encrypt the portion of the additional content based on a public cryptographic key associated with the first computing system; and perform operations that package a correlation identifier assigned to the data exchange and the encrypted portion of the additional content into the first data; and the first signal causes the peer computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger.
As per claim 9:  Clark: 0089, 0696; discussing the apparatus of claim 8, wherein: the at least one processor is further configured to execute the instructions to: apply a digital signature to the correlation identifier and the encrypted portion of the additional content; generate data access control information that includes the digital signature, public key certificate data associated with the apparatus, and public key certificate data associated with the first computing system; and perform operations that package the correlation identifier, the encrypted portion of the additional content, and the data access control information into the first data; and the first signal causes the peer computing system to record the correlation identifier, the encrypted portion of the additional content, and the data access control information within the element of the distributed ledger.

As per claim 11:  Clark: Fig.21, 0707-0708; discussing the apparatus of claim 1, wherein: the at least one processor is further configured to: compute a hash value representative of the first data; obtain pointer data indicative of a storage location of the first data within a cloud-based data repository and encrypt the pointer data using a public cryptographic key associated with the first computing system; and the first signal comprises the hash value and the encrypted pointer data; and the first signal causes the peer computing system to perform operations that record the hash value and the encrypted pointer data within the element of the distributed ledger.
As per claim 12:	Clark, et al. teach a computer-implemented method, comprising: 
obtaining, by at least one processor, transaction information characterizing an exchange of data, the transaction information comprising parameter data and additional content associated with the data exchange, and the transaction information being structured in accordance with a first format; [Clark: 0008, 0049; receiving a network packet via the communication pathway, the network packet comprising: (a) information; and (b) an encrypted parameter; iii) verifying that the received information is an authorized communication from a process operating on the authorized computing device, comprising: comparing a decrypted form of the parameter with a preconfigured identifier for the process to confirm that the process is an authorized process. The claimed “first format” can be given the broadest reasonable interpretation (BRI) as any non-specific format; as the claim language did not explicitly define the first format. Thus, the first format can broadly be in the form of encryption or a pre-established or known format. More examples on para 0110] 
based on the transaction information, generating, by the at least one processor, (i) first data that includes at least a portion of the additional content and (ii) second data that includes at least a portion of the parameter data, the first data being accessible at a first computing system, the second data being formatted in accordance with a second format; [Clark: 0136; The claimed “second format” can be given the broadest reasonable interpretation (BRI) as any non-specific format; as the claim language did not explicitly define the second format. Thus, the second format may be a different or variation to the first format per se. As such, the second format can broadly be in the form of another format, or decrypted (as oppose to encryption) format, or simply in terms of stored data (to compare with the first format). See examples on para 0035-0036, 0049, 0075] 
by the at least one processor, generating and transmitting a first signal that includes the first data to a peer computing system across a communications network, the first signal causing the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger, the distributed ledger being accessible at the first computing system; and [Clark: 0078, 0103]
by the at least one processor, generating and transmitting a second signal that includes the second data to a second computing system, the second signal causing the second computing system to execute the data exchange in accordance with the portion of the parameter data. [Clark: 0082-0083; second data to a second computing system as the device that verifies the received information, thus, occurrence of data exchange from one device to another device. More examples on para 0113-0114, 0729]

As per claim 14:  Clark: 0695, 0707; discussing the computer-implemented method of claim 12, wherein: the parameter data comprises a value of one or more parameters that characterize the data exchange; the additional content comprises at least one of an element of digital content associated with the data exchange or advice data characterizing the execution of the data exchange; the first format corresponds to a standardized data-interchange format; the second format corresponds to a legacy data-interchange format associated with a legacy processing network; and the second computing system is associated with the legacy processing network.
As per claim 15:  Clark: 0695, 0707; discussing the computer-implemented method of claim 14, wherein generating the second data comprises: obtaining mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format; and generating the second data based on an application of the mapping data to at least the portion of the parameter data.
As per claim 16:  Clark: 0695; discussing the computer-implemented method of claim 12, further comprising: obtaining, by the at least one processor, accessibility data associated with the first computing system; and determining, by the at least one processor, that the portion of the additional content is accessible to the first computing system based on the accessibility data.
 [Clark: 0717]
As per claim 18:  Clark: 0119, 0713 ; discussing the computer-implemented method of claim 17, wherein: the computer-implemented method further comprises encrypting, by the at least one processor, the portion of the additional content based on a public cryptographic key associated with the first computing system; generating the first data comprises performing operations that package a correlation identifier assigned to the data exchange and the encrypted portion of the additional content into the first data; and the first signal causes the peer computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger.
As per claim 19:  Clark: 0089, 0709; discussing the computer-implemented method of claim 18, wherein: the computer-implemented method further comprises: applying, by 
As per claim 20:	Clark, et al.  teach a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: 
obtaining transaction information characterizing an exchange of data, the transaction information comprising parameter data and additional content associated with the data exchange, and the transaction information being structured in accordance with a first format; [Clark: 0008, 0049; receiving a network packet via the communication pathway, the network packet comprising: (a) information; and (b) an encrypted parameter; iii) verifying that the received information is an authorized communication from a process operating on the authorized computing device, comprising: comparing a decrypted form of the parameter with a preconfigured identifier for the process to confirm that the process is an authorized process. The claimed “first format” can be given the broadest reasonable interpretation (BRI) as any non-specific format; as the claim language did not explicitly define the first format. Thus, the first format can broadly be in the form of encryption or a pre-established or known format. More examples on para 0110] 
based on the transaction information, generating (i) first data that includes at least a portion of the additional content and (ii) second data that includes at least a portion of the parameter data, the first data being accessible at a first computing system, the second data being formatted in accordance with a second format; [Clark: 0136; The claimed “second format” can be given the broadest reasonable interpretation (BRI) as any non-specific format; as the claim language did not explicitly define the second format. Thus, the second format may be a different or variation to the first format per se. As such, the second format can broadly be in the form of another format, or decrypted (as oppose to encryption) format, or simply in terms of stored data (to compare with the first format). See examples on para 0035-0036, 0049, 0075] 
generating and transmitting a first signal that includes the first data to a peer computing system across a communications network, the first signal causing the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger, the distributed ledger being accessible at the first computing system; and [Clark: 0078, 0103]
generating and transmitting a second signal that includes the second data to a second computing system, the second signal causing the second computing system to execute the data exchange in accordance with the portion of the parameter data. [Clark: 0082-0083; second data to a second computing system as the device that verifies the received information, thus, occurrence of data exchange from one device to another device. More examples on para 0113-0114, 0729]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435